Citation Nr: 1241879	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the thyroid, claimed as hyperthyroidism. 

2.  Entitlement to an initial compensable rating for service connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to October 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina, in part, denied entitlement to service connection for a thyroid disorder and granted service connection for hemorrhoids and assigned an initial noncompensable rating for this disorder.  

The Board notes that in November 2009, the same month that the Veteran filed a notice of disagreement (NOD) with the hypothyroidism issue, the Veteran additionally filed a claim for service connection for thyroid nodules.  The Board has thus reclassified the appellate issue to be that of a thyroid disorder to encompass these matters regarding the thyroid nodules and hyperthyroidism, as they may potentially be part and parcel of the same disability.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that the RO granted entitlement to service connection for a salpingectomy and with special monthly pension for loss of a creative organ, in a June 2010 rating decision, thereby removing a March 2009 notice of disagreement (NOD) of this matter from appellate status.  The RO also granted service connection for status post colon adenomas in a March 2010 rating decision, thereby removing a March 2009 NOD of this matter from appellate status.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a thyroid disorder, claimed as hyperthyroidism, and that her hemorrhoids warrant a compensable rating.  The Board finds that remand is necessary to address developmental and due process deficiencies in developing this claim.  

Specifically, a review of the evidence reflects some confusion as to whether the RO has provided the Veteran with proper VCAA notice under the Veterans Claims Assistance Act of 2000 (VCAA) and relevant case law for the particular issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Although the Veteran is shown to have received a generic VCAA notice letter as part of the Benefits Delivery at Discharge (BDD) program, in conjunction with the May 2008 application for benefits submitted by her while still on active duty, the RO in the June 2010 statement of the case (SOC) provided misleading information in regards to what was the applicable VCAA notice in this matter.  The June 2010 SOC cites the applicable VCAA notice as having been dated on December 14, 2009.  

More specifically, in regards to the issue of entitlement to service connection for a thyroid disorder (claimed as hyperthyroidism), the RO advised the Veteran that this December 2009 letter had requested the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the health care provider with the name of the facility and address so that the RO could obtain treatment information pertinent to the thyroid claim.  The RO also advised that this letter had also indicated that the Veteran may want to obtain and send the RO the information herself.  Upon denying the service connection claim, the RO pointed out that these treatment reports have not been received.  

Review of the actual December 14, 2009 VCAA notice letter referenced by the RO in this matter discloses that this notice letter pertained to a different claim of entitlement to service connection for acid reflux disease and also referred to matters not pertaining to the thyroid claim, to include requesting evidence regarding radiation exposure and infertility.  Thus the Veteran was provided with misleading information in regards to this VCAA notice which did not pertain to the thyroid claim.  Additionally, while the December 14, 2009 VCAA notice was not specifically discussed in the SOC's analysis of the claim for an initial compensable rating for hemorrhoids, the fact that it is listed as the VCAA notice pertinent to this appeal tends to be misleading in regards to this issue.  

For this reason, the VCAA notice provided by the AMC is thus insufficient on each of the claims currently on appeal.  The Board must ensure adequate VCAA notice.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Additionally, the Board finds that additional development of both matters is indicated, regardless of the propriety of the VCAA notice sent.  For the issue of entitlement to service connection for a thyroid disorder, the Board notes that the service treatment records clearly document evaluations of and follow-up for nodules of the left thyroid between 2000 and 2003, with hyperthyroid diagnosed during service, and post service findings of left thyroid nodule in a July 2009 ultrasound.  However the only VA examination to follow-up this condition is shown in the May 2008 VA examination while the Veteran was still in the active service.  Given the evidence of treatment for thyroid problems in the service, and possible post service issues with the thyroid, the Board finds that VA examination is indicated.  

In regards to the issue of entitlement to an initial compensable rating for the service connected hemorrhoids, the Board likewise notes that the Veteran has not undergone a VA examination to address the severity of this condition since her discharge from service, again with the May 2008 VA examination addressing this done during active duty.  Evidence of continued hemorrhoids is shown in a post service colonoscopy of July 2009.  The Board finds that VA examination is indicated to address the current severity of her hemorrhoids.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted. See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the Veteran's claim of entitlement to service connection for a thyroid disorder and for entitlement to an initial compensable rating for hemorrhoids.  The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to service connection for the thyroid disorder and to establish entitlement to an increased rating for the hemorrhoids, describe the types of evidence that the appellant should submit in support of her claim, explain what evidence VA would obtain and make reasonable efforts to obtain on her behalf in support of the claim, and describe the elements of degree of disability and effective date.  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Thereafter, following completion of the above, the Veteran should also be scheduled for a VA examination(s), by an appropriate specialist(s), to determine the nature and severity of her service-connected recurrent hemorrhoids in accordance with the latest AMIE worksheets for rating such disorders.  All indicated tests and studies should be undertaken.  The claims file (via electronic record) and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file (via electronic record), it is requested that the examiner describe in detail as follows: 

All manifestations resulting from the hemorrhoids, and discuss whether the hemorrhoids are shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or if there is persistent bleeding with secondary anemia or fissures. If they result in any other impairment of the rectum or sphincter, the nature and severity of such impairment should be discussed. 

The examiner(s) should provide reasons and bases based on medical judgment and facts for this opinion. 

3.  Thereafter, following the completion of #1, Veteran should also be scheduled for a VA examination(s), by an appropriate specialist(s), to determine the nature and etiology of her claimed thyroid disorder.  The specialist should determine whether any claimed thyroid disorder(s) is/are likely due to or aggravated by service.  All indicated tests and studies should be undertaken.  The claims file (via electronic record) and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file (via electronic record), it is requested that the examiner describe in detail as follows:  

(a) Whether the Veteran has a current thyroid disorder; 

(b) If any current thyroid disorder is diagnosed, the examiner should state whether any diagnosed thyroid disorder at least as likely as not (i.e., at least a 50/50 probability) was caused or aggravated by service.  

In addressing the matter of the likely etiology of the thyroid disorder, the examiner must also address the service treatment records, which include records showing treatment for thyroid problems between 2000 and 2003, as well as post service ultrasound evidence of continued thyroid abnormality.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Following completion of the above development, the RO/AMC should readjudicate the veteran's claims.  If the benefit sought on appeal remains denied, the veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s). 38 C.F.R. § 3.655 (2012). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	(CONTINUED ON NEXT PAGE)


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

